NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0485n.06

                                         No. 22-3067

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                                 FILED
                                                                              Nov 30, 2022
                                                                          DEBORAH S. HUNT, Clerk
                                      )
GABINO OSORIO MEDINA,
                                      )
     Petitioner,                      )                 ON PETITION FOR REVIEW OF
                                      )                 AN ORDER OF THE BOARD OF
v.                                    )                 IMMIGRATION APPEALS
                                      )
MERRICK B. GARLAND, Attorney General, )
                                                                                 OPINION
     Respondent.                      )
                                      )
                                      )


Before: MOORE, GIBBONS, and LARSEN, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. Petitioner Gabino Osorio Medina seeks

review of a final order from the Board of Immigration Appeals (“BIA”) affirming the Immigration

Judge’s (“IJ’s”) decision that Osorio Medina was barred from withholding of removal under both

the Immigration and Nationality Act (“INA”) and the Convention Against Torture (“CAT”) and

denying his application for deferral of removal under the CAT. Osorio Medina asserts that the

BIA denied him due process by (1) denying his second motion for a briefing extension; and

(2) failing to adjudicate his motion to compel the Department of Homeland Security (“DHS”) to

produce mental-health records. For the reasons that follow, we DENY the petition for review.

                                     I. BACKGROUND

       Osorio Medina is a native and citizen of Mexico. Administrative Record (A.R.) at 266

(Appl. for Asylum & Withholding of Removal). Osorio Medina moved to Houston, Texas, in the

early 1970s with his parents and grandparents when he was approximately five years old. A.R. at
No. 22-3067, Osorio Medina v. Garland


101–02 (Hr’g Tr. at 36–37). He entered the United States as a legal permanent resident. A.R. at

102 (Hr’g Tr. at 37). In 1994, Osorio Medina was convicted of aggravated assault in Harris

County, Texas, and was sentenced to ten years’ incarceration. A.R. at 171 (J. at 1). After his

release, Osorio Medina married a U.S. citizen, and they had a child, who is also a U.S. citizen.

A.R. at 424 (Marriage License); A.R. at 426 (Birth Certificate); A.R. at 472 (Reasonable Fear

Worksheet at 3). In 2008, an IJ entered an order of removal against him, and he was subsequently

removed to Mexico. A.R. at 289 (Order of IJ at 1); A.R. at 484 (Notice of Intent/Decision to

Reinstate Prior Order). He remained in Mexico for four to six months before returning to the

United States because he feared the violence in Mexico. A.R. at 124, 131 (Hr’g Tr. at 59, 66).

       In 2013, Osorio Medina pleaded guilty to aggravated assault with a deadly weapon in

Harris County, Texas, and was sentenced to five years’ incarceration. A.R. at 168 (J. at 1). After

serving his sentence, Osorio Medina was taken into Immigration and Customs Enforcement

(“ICE”) custody. A.R. at 113 (Hr’g Tr. at 48). He pleaded guilty to illegal reentry in violation of

8 U.S.C. § 1326 and was sentenced to 71 months’ imprisonment. A.R. at 176, 178 (J. at 1, 3). At

that time, DHS gave Osorio Medina notice of its intent to reinstate the prior order of removal

entered against him in 2008. A.R. at 484 (Notice of Intent/Decision to Reinstate Prior Order).

Osorio Medina expressed a fear of persecution or torture were he to be returned to Mexico, and an

asylum officer found his fear to be credible, at which point the matter was referred to an IJ for

withholding-only proceedings. A.R. at 465 (Notice of Referral to IJ at 1).

       On July 9, 2021, the IJ held a merits hearing on Osorio Medina’s applications for

withholding of removal under INA § 241(b)(3) and under the CAT, as well as deferral of removal

under the CAT. A.R. at 51 (IJ Order at 1). The IJ found Osorio Medina’s testimony to be credible


                                                2
No. 22-3067, Osorio Medina v. Garland


but determined that his applications for withholding under both the INA and the CAT were barred

pursuant to INA § 241(b)(3)(B)(ii) and 8 C.F.R. § 1208.16(d)(2) because his 2013 aggravated

assault with a deadly weapon conviction constituted a particularly serious crime. A.R. at 55–58

(IJ Order at 5–8). The IJ denied his application for deferral of removal, finding that he had “failed

to demonstrate that it is more likely than not that he would be tortured by, or with the acquiescence

of, Mexican government officials acting under color of law.” A.R. at 59 (IJ Order at 9).

       Osorio Medina appealed the IJ’s order to the BIA. On September 15, 2021, Osorio Medina

moved pro se for an extension of time to file his brief, which was originally due on September 22,

2021. A.R. at 32 (Mot. to Extend Time). The BIA granted his request, but warned that “the Board

generally does not grant more than one extension per case” and that therefore “the parties should

assume no further extensions will be granted.” A.R. at 12 (Notice of Grant of Briefing Extension

Request). Osorio Medina subsequently retained counsel, who filed a second briefing extension

request on October 13, 2021, the same day that Osorio Medina’s brief was due. A.R. at 27, 29 (2d

Briefing Extension Request at 2, 4). The motion stated that counsel “immediately became

concerned about [Osorio Medina’s] mental health” after meeting with him. A.R. at 27 (2d Briefing

Extension Request at 2). The BIA denied this request on the grounds that it was untimely and that

it was a second request that did not show “extraordinary circumstances as to why a further

extension should be granted.” A.R. at 5 (Notice of Denial of Briefing Extension Request). Osorio

Medina also moved to compel DHS to produce any relevant evidence of his mental competency

in its possession. A.R. at 8 (Mot. to Require DHS Production at 2). The BIA affirmed and adopted

the IJ’s decision on all grounds. A.R. at 3 (BIA Op. at 1). In its opinion, the BIA also responded

to Osorio Medina’s motion to compel, stating that he “participated as a witness in his proceedings


                                                 3
No. 22-3067, Osorio Medina v. Garland


and was responsive to questioning” and that he had provided “[n]o evidence of mental health issues

impacting his ability to understand and participate in the proceedings.” A.R. at 4 (BIA Op. at 2).

Osorio Medina filed a timely petition for review in this court.

                                          II. ANALYSIS

       “[W]e review the BIA’s decision as the final agency determination.” Khalili v. Holder,

557 F.3d 429, 435 (6th Cir. 2009). To the extent that the BIA adopted the IJ’s reasoning, we also

review the IJ’s decision. Id. “We review de novo alleged due process violations in immigration

proceedings.” Garza-Moreno v. Gonzales, 489 F.3d 239, 241 (6th Cir. 2007). In order to prevail

on a due-process challenge, a petitioner “must establish both ‘error and substantial prejudice.’” Id.

(quoting Gishta v. Gonzales, 404 F.3d 972, 979 (6th Cir. 2005)). We give “substantial deference”

to “the BIA’s interpretation of the INA and accompanying regulations,” which “will be upheld

unless the interpretation is ‘arbitrary, capricious, or manifestly contrary to the statute.’” Khalili,

557 F.3d at 435 (quoting Morgan v. Keisler, 507 F.3d 1053, 1057 (6th Cir. 2007)).

       First, Osorio Medina claims that the BIA denied him due process by denying his second

motion for a briefing extension. Federal regulations in effect at the time of Osorio Medina’s BIA

appeal provide that, “[the BIA], upon written motion and a maximum of one time per case, may

extend the period for filing a brief . . . for good cause shown. If an extension is granted, it is

granted to both parties, and neither party may request a further extension.” 8 C.F.R. § 1003.3(c)(1)

(2021) (emphasis added). The BIA practice manual further explains that, if an immigrant is

detained, it is BIA policy “not to grant second briefing extension requests,” which are “granted

only in rare circumstances.” BIA Practice Manual § 4.7(c)(i)(B) (Oct. 5, 2020). The manual,

moreover, states that “[e]xtension requests must be received by the [BIA] by the brief’s original


                                                  4
No. 22-3067, Osorio Medina v. Garland


due date; however, requests filed the same day as a brief is due are particularly disfavored and

granted only in the most compelling of circumstances.” Id. § 4.7(c)(ii) (emphasis added).

       In denying Osorio Medina’s request, the BIA acted in compliance with federal regulations

and its own guidelines. Because Osorio Medina had already requested one briefing extension,

federal regulations plainly foreclosed the BIA from granting a second extension. And under the

BIA’s guidelines, Osorio Medina’s second request was untimely, because it was filed on October

13, 2021, weeks after the original due date of September 22, 2021. Even if we set aside the plain

language of the BIA manual regarding timeliness, Osorio Medina would have had to show “the

most compelling of circumstances” for the BIA to grant an extension. Id. § 4.7(c)(ii). We cannot

say that he did.

       Although Osorio Medina’s counsel expressed concern for his mental health, mental illness

is relevant in immigration proceedings insofar as it rises to the level of incompetency and impedes

“traditional standards of fundamental fairness.” Matter of M-A-M-, 25 I. & N. Dec. 474, 479 (BIA

2011); see also id. at 480 (noting that “there are many types of mental illness that, even though

serious, would not prevent a respondent from meaningfully participating in immigration

proceedings” and that therefore “a diagnosis of mental illness does not automatically equate to a

lack of competency”). As the BIA recognized, and our own review of the transcript of proceedings

before the IJ confirms, Osorio Medina participated fully as a witness, responded thoughtfully and

credibly to the IJ’s questions, and reviewed exhibits. A.R. at 4 (BIA Op. at 2); A.R. at 90–157

(Hr’g Tr. at 25–92). Counsel’s concerns regarding Osorio Medina’s mental health therefore did

not rise to the level of the most compelling of circumstances, because his mental health did not




                                                5
No. 22-3067, Osorio Medina v. Garland


impact his ability to participate meaningfully in his immigration proceedings, nor was he denied

fundamental fairness as a result of his mental-health issues.

       Next, Osorio Medina argues that the BIA denied him due process by failing to adjudicate

his motion to compel DHS to produce mental-health records. The BIA’s opinion, however,

addressed Osorio Medina’s motion to compel, determining that he “participated as a witness in his

proceedings and was responsive to questioning” and that he had provided “[n]o evidence of mental

health issues impacting his ability to understand and participate in the proceedings.” A.R. at 4

(BIA Op. at 2). To the extent that Osorio Medina challenges the BIA’s denial of his motion to

compel, we cannot say that the BIA violated his due-process rights. For the reasons stated above,

there is nothing to suggest that Osorio Medina’s mental health impacted the fairness of his

immigration proceedings, and therefore the BIA did not deny him due process by denying his

motion to compel.

       Osorio Medina’s passing reference to Matter of B-Z-R-, 28 I. & N. Dec. 563 (BIA 2022),

in his brief does not change our analysis. The Attorney General held in Matter of B-Z-R- that

mental-health evidence should not be categorically disregarded in evaluating whether an individual

poses a danger to the community as part of the particularly serious crime analysis. Id. at 566. But

beyond a cursory reference to the Attorney General’s decision, Osorio Medina has failed to explain

why Matter of B-Z-R- merits a remand to the BIA in his case. In his brief, Osorio Medina does

not suggest any nexus between his mental-health issues and the 2013 conviction that the IJ

determined constituted a particularly serious crime. Osorio Medina presented no evidence of

mental-health issues in his proceedings, nor did he indicate while testifying about the 2013

conviction that his mental health was in any way related to the offense. A.R. at 106–13 (Hr’g Tr.


                                                 6
No. 22-3067, Osorio Medina v. Garland


at 41–48). His motions before the BIA also did not mention any such connection. A.R. at 27–28

(2d Briefing Extension Request at 2–3); A.R. at 8–9 (Mot. to Require DHS Production at 2–3).

Matter of B-Z-R- therefore does not alter our analysis of the BIA’s resolution of his motions or

require a remand to the BIA. We do, however, note that the government concedes that Osorio

Medina can file a motion to reopen with the BIA or an appropriate application with DHS in the

event that he uncovers evidence to support a claim for U.S. citizenship, a U visa, or any other type

of immigration relief or protection. Resp’t Br. at 37.

       Finally, the government asks us to decide whether Osorio Medina has waived any potential

challenge to the BIA’s determinations that (1) he was barred from withholding of removal due to

his conviction for a particularly serious crime; and (2) he failed to establish a clear probability of

torture by or with the acquiescence of the Mexican government. But because Osorio Medina does

not appeal the BIA’s decision on those grounds, we need not address these issues.

                                       III. CONCLUSION

       For the foregoing reasons we DENY the petition for review.




                                                  7